—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 31, 1997, which ruled that claimant was ineligible to receive unemployment insurance benefits because she had a reasonable assurance of continued employment.
Claimant worked a total of 44 days as an occasional per diem substitute teacher for the 1995-1996 school year. By letter dated June 19, 1996, the employer informed claimant that her name would be maintained on a list from which occasional per diem substitute teachers would be hired for the 1996-1997 school year. The letter further advised claimant that it was anticipated that she would be called and that there would be as much work for occasional per diem substitute teachers during the 1996-1997 school year as in the prior year. In addition, testimony at the hearing revealed that claimant was considered one of the more desirable substitutes to call and was “first choice” to be called; in fact, she already had been called for the 1996-1997 school year. In view of the foregoing, we conclude that substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant received reasonable assurance of employment during the 1996-1997 school year (see, Matter of Bicjan [New York City Bd. of Educ. — Sweeney], 219 AD2d 751; Matter of Luchun [New York City Bd. of Educ. — Hudacs], 186 AD2d 848). Claimant’s remaining contentions, including that the Administrative Law Judge abused her discretion in granting the employer’s application to reopen her decision, have been reviewed and found to be without merit.
Mercure, J. P., Yesawich Jr., Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.